DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or reasonably suggest an optical demultiplexer that separates light including a plurality of wavelengths into light of respective wavelengths, comprising: 
10optical demultiplexer components each including, N 2x2 couplers where N is 2 or more, and N-1 Asymmetric Mach-Zehnder interferometers each provided with phase shifters, the N-1 Asymmetric Mach-Zehnder interferometers being respectively 15arranged among the N 2x2 couplers; 
unit circuits each including three of the optical demultiplexer components having a same structure and being cascaded in a tree structure, 
wherein the unit circuits are cascaded in 20the tree structure, 
a combination of arm length differences in waveguide pairs is the same with respect to the N-1 Asymmetric 25Mach-Zehnder interferometers in which the phase shifters are arranged, and 
in three of the optical demultiplexer components in at least one of the unit circuits, N is three or more; and 
30control circuits each of which controls the phase shifters arranged in a corresponding optical demultiplexer component of a corresponding unit circuit in order to increase or decrease a value of a function having, as an argument, a power value 35acquired by a monitor from among monitors arranged at four optical waveguides at an output side of the corresponding unit circuit.
The most applicable prior art, Ahmadvand et al (US 2001/0024543 A1), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  Ahmadvand et al discloses a demultiplexing system comprising a plurality of asymmetric Mach-Zehnder interferometers coupled in a cascaded tree configuration, but fails to disclose the specific unit circuits and control circuits required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which lists interferometric demultiplexing and/or filtering systems known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        5/25/21